
	

113 HR 403 IH: To amend the percentage of funds appropriated under title I of the Elementary and Secondary Education Act of 1965 required to be reserved for outlying areas and the Secretary of the Interior.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 403
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the percentage of funds appropriated under title
		  I of the Elementary and Secondary Education Act of 1965 required to be reserved
		  for outlying areas and the Secretary of the Interior.
	
	
		1.Grants for outlying areas and
			 the Secretary of the InteriorSection 1121(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6331(a)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking a total of 1 percent to provide
			 assistance to;
			(2)in paragraph (1),
			 by inserting .5 percent to provide assistance to before
			 the outlying; and
			(3)in paragraph (2),
			 by inserting .75 percent to provide assistance to before
			 the Secretary.
			
